DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 32 has been used to designate both fastening screws and a fastening section.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.






Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the phrase the retainer lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taketomi (4070976).
Taketomi teaches a yarn deflection unit for a textile machine (Figure 1, Detail 10), having a housing (Figures 8, 9, 10) comprising a curved wall section for forming a radially outer wall section of a curved yarn deflection channel (See annotated figure below; the curved wall section allows for forming a radially outer wall section as claimed),
characterized in that the curved wall section has a yarn guiding groove extending along the curvature for receiving and guiding a yarn (See annotated figure below; groove extends along a portion of the curvature).

    PNG
    media_image1.png
    437
    712
    media_image1.png
    Greyscale

In regards to Claim 2, Taketomi teaches the yarn guiding groove forms a V- or U-shaped cross-sectional shape along the curvature (Figure 8 shows a guiding groove that looks like an upside down U).
In regards to Claim 3, Taketomi teaches the curved wall section having the yarn guiding groove has a circular-arc-like cross-section along the curvature (Figure 9).
In regards to Claim 5, Taketomi teaches the housing has a contact section for the contacting of an end section of a yarn guiding element, which end section is open toward the yarn guiding groove and via which end section a yarn can be guided into the yarn guiding groove or out of the yarn guiding groove (at Detail 116, a yarn guiding element could contact).
In regards to Claim 7, Taketomi teaches the yarn deflection unit has a flow guiding element, which guides an air flow directed into the yam deflection channel toward the yarn guiding groove (Figure 10, above and below Detail 116 would have gaps which would allow air to flow; the gaps would be the flow guiding element).
Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenders (6386516).
Lenders teaches a unit capable of use for yarn deflection in a textile machine (Figure 5A), having a housing comprising a curved wall section (Detail 32) for forming a radially outer wall section of a curved yarn deflection channel (See Figure 1 to see outer wall structure when closed),
characterized in that the curved wall section has a yarn guiding groove (Detail 34) extending along the curvature for receiving and guiding a yarn (Detail 34 follows the curve of the wall).
In regards to Claim 2, Lenders teaches the yarn guiding groove forms a V- or U-shaped cross-sectional shape along the curvature (Figure 5A, Detail 34 looks like an elongated U shape).
In regards to Claim 3, Lenders teaches the curved wall section having the yarn guiding groove has a circular-arc-like cross-section along the curvature (See shape of Figure 4).
In regards to Claim 5, Lenders teaches the housing has a contact section for the contacting of an end section of a yarn guiding element, which end section is open toward the yarn guiding groove and via which end section a yarn can be guided into the yarn guiding groove or out of the yarn guiding groove (at Detail 11a, a yarn guiding element could contact).
In regards to Claim 7, Lenders teaches the yarn deflection unit has a flow guiding element, which guides an air flow directed into the yarn deflection channel toward the yarn guiding groove (In Figure 5A, the back of the device is a solid wall, but the front is open, which could act as a flow guiding element).

Allowable Subject Matter
Claims 15-17 are allowed.
Claims 4, 6, and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
Claims 15 and 16, as well as their respective dependent claims, are found to be allowable because the prior art of record neither teaches nor reasonably suggests the recitations found therein, including use and placement in a workstation of a textile machine as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.  Specifically, Stolarski et al (4924554) and Pickett (2946559) teach structures that are at least similar to that as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732